office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 s toomey postf-139336-14 uilc date date to shelia d harvey senior counsel lb_i - houston gr2 from stephen j toomey senior counsel office of associate chief_counsel income_tax accounting subject sec_1031 aircraft exchange this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend p o a b year relinquished aircraft -------------------- replacement aircraft ------------------- -------------------------- --------------------------------------- ------------------------ -------------------- -------------------------------------------------- postf-139336-14 issue does p hold relinquished aircraft and replacement aircraft for productive use in a trade_or_business within the meaning of sec_1031 of the internal_revenue_code if the aircraft which are leased to a related_entity that that is owned by the same individuals who own p are p’s only operating_assets and do not generate an economic profit for p conclusion p holds both the relinquished and replacement aircraft for productive use in a trade_or_business within the meaning of sec_1031 facts partnership p owns multiple aircraft which are leased to partnership o o is the primary business_entity of the o group of entities which includes p and other entities o’s business activities involve air travel particularly by its executives for both business and legal reasons the aircraft are owned by p in an entity separate from the main business_entity o and leased to o the aircraft are the only operating_assets of p but p also owns interests in other entities in the o group of entities the aircraft are principally used by two of o’s senior executives-a and b a and b use the aircraft variously for business purposes and for personal purposes thus the aircraft serve a business_purpose for o both in terms of business travel and as an employment perk for its senior executives to the extent a and b use the plane for personal purposes they include the required amount in income as compensation under irs regulations a and b who own interests in o through wholly-owned entities also own percent each of p through wholly-owned entities in year p exchanged the relinquished aircraft for the replacement aircraft both the relinquished and replacement aircraft were leased under a so-called dry lease under which the lessee provides flight crew and other services pertaining to the aircraft the lease payments for the relinquished aircraft approximated the fair market rental value of the aircraft whereas the lease payments for the replacement aircraft were below market nevertheless in both cases the lease payments were designed to cover the aircraft’s carrying costs and were not designed to generate meaningful economic profit the field’s position is that p did not hold either the relinquished or replacement aircraft for productive use in a trade_or_business because the term held for productive use in a trade_or_business is not defined in the code or regulations the field relies on sec_183 and accompanying cases and regulations to determine whether p held the aircraft for productive use in a trade_or_business see eg sec_1_183-2 and sec_1 d 868_f2d_833 6th cir aff’g in part and rev’g in part t c memo in addition the field contends that in making the evaluation under sec_183 entities should be examined solely on an entity by entity basis and the profit_motive of one entity should not be attributed to another entity even if the two entities are closely related see eg 410_us_441 postf-139336-14 319_us_436 820_f2d_321 9th cir cert_denied 484_us_1025 using the standards under sec_183 the field concludes that p did not hold the aircraft for productive use in a trade_or_business finally the field did not raise the issue of whether p is a valid partnership and not a sham entity if p is a sham entity then a and b not p are the owners of the aircraft in that case our analysis would be different than provided below and the conclusion may be different as well thus our assumption is that p is a valid partnership law and analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment whether the property is held for productive use in a trade_or_business or for investment is a question of fact the manner in which the relinquished_property is held at the time of the exchange controls not the manner in which it was held when acquired similarly replacement_property is held for productive use in a trade_or_business or held for investment if it is so held at the time of acquisition 74_tc_653 sec_183 applies to limit the deductions of an individual or an s_corporation engaging in an activity without a profit_motive there is no authority suggesting that the standards of sec_183 should be used to evaluate whether property is held for productive use for purposes of sec_1031 consequently we do not agree that the sec_183 standards should be used to evaluate whether the aircraft are property held for productive use in a trade_or_business the facts indicate that the rent p charges o for use of the relinquished_property and the replacement_property is insufficient for p to make an economic profit on the aircraft rental to o however many businesses hold and use properties in a way that if the use of the property were viewed as an activity do not and could not generate profit nevertheless the property itself is held for productive use in that business thus p’s lack of intent to make an economic profit on the aircraft rental does not establish that the aircraft fails the productive use in a trade_or_business standard of sec_1031 in addition we agree with the field that a’s and b’s use of the property for personal purposes is not relevant in determining whether p holds the aircraft for productive use in a trade_or_business moreover it is important to point out that businesses for any number of reasons opt to hold property especially aircraft in a separate_entity in the present case o which operates a legitimate business_enterprise requires private aircraft to be available to its postf-139336-14 senior executives both for business travel and as an employment perk however for business and legal reasons the aircraft are owned not by o but by p a related_entity if o owned the aircraft or was the percent owner of p we doubt that the field would have raised the issue of whether the aircraft were held for productive use in a trade_or_business were we to disallow sec_1031 treatment based on the entity structure presented here businesses would be forced to structure their transactions in inefficient and potentially risky ways to achieve sec_1031 treatment thus the entity structure in the present case should not be used as grounds that the aircraft fails to qualify as property held for productive use in a trade_or_business in sum o operates a legitimate business_enterprise and requires private aircraft to be available to its senior executives for business and legal reasons o has structured its affairs so that the aircraft are owned through p and leased to o for an amount not intended to generate a profit for p on these facts the aircraft are held for productive use in a trade_or_business we are sensitive to two facts raised by the field p charges below-market rent for the replacement aircraft and a and b rather than o own p while these facts do not disqualify the property from being held for productive use in a trade_or_business for purposes of sec_1031 it may be that other tax provisions such as sec_280f or sec_482 may apply to disallow tax benefits or impose a tax treatment different from the treatment claimed by p o or a and b finally our analysis extends only to whether the relinquished and replacement aircraft meet the held for productive use in a trade_or_business requirement in sec_1031 we do not express or imply an opinion on whether the exchange met the other requirements under sec_1031 to qualify as a like-kind_exchange nor do we express or imply an opinion regarding other tax aspects of the transaction please call ------------------------------at ---------------------if you have any further questions
